DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 5/04/2022 to claims 1-3 and 14-16 have been entered. Claims 1-26 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 8, 9, 14-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lippmeier et al. (US 2009/064567; provided in the IDS dated 5/08/2020) in view of Resch et al. (US 2014/0030769; Reference A) and Medoff et al. (US 8,236,535).
Lippmeier teaches a system (e.g. biorefinery) comprising integrated equipment to converting biomass to one or more of a biofuel and biochemical being capable of performing the method steps comprising 1) providing milled cellulosic feedstock, 2) deconstructing/separating the cellulosic material into hemicellulose, cellulose, lignin, and a monosaccharide fraction with a step of steam pretreatment, 3) enzymatically hydrolyzing part of the cellulosic slurry fraction, 4) separating lignin from the enzymatic hydrolysis step, 5) concentrating the hydrolysate effluent into a glucose/xylose syrup, 6) aerobically fermenting the glucose/xylose syrup under airflow with oxygen to produce triglycerides (e.g. fatty acids) (¶0170), 7) transesterifying the fatty acids with methanol or ethanol to produce B100 biodiesel and a different starting alcohol, wherein the method is performed in a seed train (e.g. biomass is generated in a seed vessel in a first stage and that biomass is transferred to a second lipid production state) (Fig.1 and Example 6; see ¶0022 for feedstock comprising hemicellulose; see ¶0056 and ¶0068 for cellulases; ¶0100 for methanol or ethanol in the transesterification reaction), thus reading in-part on claims 1-4, 8, 9, 14-17, and 21-22. Lippmeier teaches acid treatments and steam treatments as species of thermochemical  disruptions to break down cellulose into sugar monomers (¶0064), reading on the acid pretreatment of claim 1.  Lippmeier teaches a device capable of and a method step comprising 3b) shunting a fraction of the pretreated cellulosic feedstock to methods comprising simultaneous saccharification and fermentation (e.g. transporting the deconstruction water to an anaerobic digester (e.g. a fermenter) to saccharify the cellulose (e.g. organic impurities)) (Example 2), reading on claims 10 and 23. Lippmeier further teaches biomass selected in-part from the group consisting of switchgrass and popular (¶0011), reading in-part on claim 1.
Regarding claims 10 and 23, Lippmeier does not teach a single embodiment comprising a method step and device capable of, respectively, comprising transporting one or more of the deconstruction water and the excess water effluent to one or both of an anaerobic digester and an aerobic digester to remove organic impurities there from. However, it would have been obvious before the invention was made to shunt a fraction of the pretreated cellulosic feedstock to methods comprising simultaneous saccharification and fermentation to saccharify the cellulose as further taught by Lippmeier. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Lippmeier expressly considers adding this additional step and devices capable of performing this function The skilled artisan would have been motivated to do so because addition would be predictably advantageous to further saccharify the cellulose of Lippmeier and then the saccharide cellulose becoming a reagent in the downstream methods of triglyceride fermentation to ultimately make biodiesel as taught by Lippmeier (see Fig. 1).
Regarding claim 1 and 14, Lippmeier does not teach 5-30 mg acid per gram of lignocellulosic material (i.e. mg/g). Regarding claim 2 and 15, Lippmeier does not teach a moisture content of 10-40% by weight of the milled biomass
Resch teaches methods of degrading cellulosic biomass with fungal enzymes (Abstract). Resch teaches pretreating lignocellulosic biomass or other cellulosic feedstocks with acid (¶0049). Resch teaches a working example, treating switchgrass with sulfuric acid at 50 mg per gram of dry solids, and treating poplar with sulfuric acid at  30 mg per gram of dry biomass (¶0070), reading on claim 1 and 14.
Medoff teaches methods and systems for converting lignocellulosic materials to product ethanol and/or butanol by fermentation (Abstract). Medoff teaches feedstock moisture contents of about 10-30%, being an optimal moisture content for downstream pyrolysis of the feedstock and after mechanical processing (Col. 39, lines 22-42), reading on claims 2 and 15.
Regarding the acid per gram concentrations of claim 1 and 14, it would have been obvious before the invention was filed to combine the mg/g acid concentrations of Resch to treat poplar with the poplar feedstock of Lippmeier in Lippmeier’s methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lippmeier and Resch are in-part directed towards methods of acid pretreating biomass and towards poplar as a species of biomass feedstock. The skilled artisan would have been motivated to do so because Resch teaches that 30 mg acid per gram of poplar feedstock is a known optimal concentration for treating poplar, and so the combination would predictably enhance the methods of Lippmeier when directed towards acid pretreating poplar feedstock.
Regarding the moisture content range of claims 2 and 15, it would have been obvious before the invention was filed to combine moisture content of Medoff of Resch to treat the biomass of Lippmeier in Lippmeier’s methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lippmeier and Medoff are in-part directed towards methods of converting cellulosic biomass into biofuels. The skilled artisan would have been motivated to do so because Medoff teaches that 10-30% is a known optimal moisture concentration, and so the combination would predictably enhance the methods of Lippmeier when directed towards further treating the feedstock of Lippmeier by pyrolysis as taught by Medoff.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 5 and 18 are under 35 U.S.C. 103 as being unpatentable over Lippmeier, Resch, and Medoff as applied to claims 1 and 14 above, and further in view of Wietgrefe (US 8,641,910).
The teachings of Lippmeier, Resch, and Medoff are relied upon as set forth above.
Regarding claims 5 and 18, Lippmeier, Resch, and Medoff do not teach a method step and device capable of, respectively, wherein the lignin purification is achieved using belt filtration.
	Wietgrefe teaches systems and processes for converting bulky lignocellulosic biomass to high density biomass products, including biofuels such as biodiesel (Abstract, Fig. 1, and Col. 8, lines 7-22). Wietgrefe teaches monitoring the water-soluble carbohydrate concentration when processing and extracting the liquefied biomass followed by serial extraction of said biomass, wherein the serial extraction may be performed with a pressure belt filter press (Example 4, particularly Col. 41, lines 13-56), reading on claims 5 and 18.
	Regarding claims 5 and 18, it would have been obvious before the invention was filed to add the methods and device capable of belt filtration of Wietgrefe to the methods and system of Lippmeier.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lippmeier and Wietgrefe are directed in-part to methods of producing biodiesel from starting cellulosic feedstocks. The skilled artisan would have been motivated to do so because Wietgrefe teaches that belt filtration is predictably advantageous to serial extract liquefied biomass, thus separating the liquid fraction from the solid fraction.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 6 and 19 are under 35 U.S.C. 103 as being unpatentable over Lippmeier, Resch, and Medoff as applied to claims 1 and 14 above, and further in view of Retsina et al. (US 2016/0244788).
The teachings of Lippmeier, Resch, and Medoff are relied upon as set forth above.
Regarding claims 5 and 18, L Lippmeier, Resch, and Medoff do not teach a method step and device capable of, respectively, wherein the concentrating is achieved using vapor-compression evaporation.
Restina teaches methods and devices capable of processing lignocellulosic biomass such that the biomass is more accessible to cellulase enzymes to produce fermentable sugars (Abstract). Restina teaches introducing steam- or hot water-treated cellulosic biomass comprising a lignin fraction to an enzymatic hydrolysis unit to produce a sugar-containing hydrolysate and then evaporating the hydrolysate in a mechanical vapor compression evaporator to produce a concentrated hydrolysate (¶0182-0188), reading on claims 6 and 19. Restina teaches the production of biofuels (¶0344), reading on claims 6 and 19.
Regarding claims 6 and 19, it would have been obvious before the invention was filed to add the methods and device capable of vapor compression evaporation of Restina to the methods and system of Lippmeier.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lippmeier and Restina are directed in-part to methods of producing biofuel(s) from starting cellulosic feedstocks. The skilled artisan would have been motivated to do so because the addition would be predictably advantageous to further concentrate any sugars present the lignin fraction of Lippmeier such that those sugars could then be transferred to the triglyceride fermentation methods of Lippmeier to ultimately make biodiesel as taught by Lippmeier (see Fig. 1).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 7 and 20 are under 35 U.S.C. 103 as being unpatentable over Lippmeier, Resch, and Medoff as applied to claims 1 and 14 above, and further in view of Steen et al. (Nature (2010), 463, 559-562).
The teachings of Lippmeier, Resch, and Medoff are relied upon as set forth above.
Regarding claims 7 and 20, Lippmeier, Resch, and Medoff do not teach microorganisms that are genetically modified E. coli.
Steen teaches methods of genetically modified E. coli. to improve fatty acid production from simple sugars (Abstract, Fig. 1 and 2). Steen teaches that E. coli. is a well-studied industrial microorganism well suited to biofuel production because is approximately 9.7% lipid, produces fatty acid metabolites at the commercial productivity of 0.2 g l21 h21 per gram of cell mass just to grow, can achieve product-dependent mass yields of 30–35%, and is exceptionally amenable to genetic manipulation (1st paragraph under the Abstract in the left column), reading on claims 7 and 20.
Regarding claims 7 and 20, it would have been obvious before the invention was filed to substitute the triglyceride-fermenting microorganisms of Lippmeier with the genetically modified E. coli. of Steen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lippmeier and Steen are directed in-part to methods of triglycerides/fatty acids by fermentation. The skilled artisan would have been motivated to do so because Steen teaches that E. coli. is a well-studied industrial microorganism and is particularly advantageous to biofuel production because is approximately 9.7% lipid, produces fatty acid metabolites at the commercial productivity of 0.2 g l21 h21 per gram of cell mass just to grow, can achieve product-dependent mass yields of 30–35%, and is exceptionally amenable to genetic manipulation.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 10-12 and 23-25 are under 35 U.S.C. 103 as being unpatentable over Lippmeier, Resch, and Medoff as applied to claims 1 and 14 above, and further in view of Zhong et al. (Bioresource Technology (2015), 179, 173-179;).
The teachings of Lippmeier, Resch, and Medoff are relied upon as set forth above. Lippmeier further teaches recycling the fermentation waste (¶0177). Medoff further teaches methods and systems for converting lignocellulosic materials to product ethanol and/or butanol by fermentation (Abstract). Medoff teaches burning biofuels, biomass, and or waste products to generate electricity in a conventional steam generating plant (Col. 1, line 57 through Col. 2, line 3; Col. 60, line 56-63), reading on claims 12 and 25.
Regarding claims 10, 11, 23, and 24, Lippmeier, Resch, and Medoff does not teach any anaerobic digester producing biogas. Regarding claims 12 and 25, Lippmeier, and Resch does not teach transporting any biogas to a steam generator to generate power.
Zhong teaches methods and an integrated system comprising an anaerobic digester and aerobic fungal fermenter to convert lignocellulosic biomass and animal wastes into microbial lipids for biodiesel production and methane for power production (Abstract and Fig. 1; subheading 2.1+), reading on claims 10-13 and 23-26. Zhong teaches that methods of lignocellulosic biodiesel production are energy and chemical intensive, and that the addition of the anaerobic digester and methane generated from anaerobic co-digestion is advantageous to produce electricity and heat to power the system (p174, paragraph starting “Lignocellulosic biodiesel production…” through the next paragraph ending “…the entire system”), reading on claims 10-12 and 23-25.
Regarding claims 10-12, and 23-25, it would have been obvious before the invention was filed to add the methods and anaerobic digester of Zhong to transport the waste water to further remove organic impurities to the methods and system of Lippmeier in view of Medoff. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lippmeier and Zhong are directed in-part to methods of producing biodiesel from starting lignocellulosic feedstocks, and because Medoff teaches that steam generating electricity plants are conventional and therefor predictably utilized in this art. The skilled artisan would have been motivated to do so because Zhong teaches that methods of lignocellulosic biodiesel production are energy and chemical intensive, and that the addition of the anaerobic digester and methane generated from anaerobic co-digestion is advantageous to produce electricity and heat to power the system.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 10, 13, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lippmeier, Resch, and Medoff as applied to claims 1 and 14 above, and further in view of Medoff et al. (US 8,236,535).
The teachings of Lippmeier, Resch, and Medoff are relied upon as set forth above.
Regarding claims 10, 13, 23, and 26, Lippmeier, Resch, and Medoff do not teach any aerobic digester yielding filtered digested water.
Medoff teaches methods and systems for converting lignocellulosic materials to product ethanol and/or butanol by fermentation (Abstract). Medoff teaches methods and systems for wastewater treatment to minimize the makeup water requirements of the plant by treating process water for reuse within the plant as well as producing fuel such as sludge and biogas to improve the overall efficiency of ethanol production (Col. 59, lines 35-42). Medoff teaches coupling anaerobic digester effluent to one or more aerobic reactors to further aerobically breakdown cellular material in the wastewater, and the pumping the treated water from the aerobic reactor to a settling tank and then a through a fine filter (Col. 60, lines 22-48), reading on claims 10, 13, 23, and 26
Regarding claims 10, 13, 23, and 26, it would have been obvious before the invention was filed to add the aerobic digester of Medoff to the methods and systems of Lippmeier. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lippmeier and Medoff are directed in-part to methods of producing biofuels from starting lignocellulosic feedstocks. The skilled artisan would have been motivated to do so because Medoff teaches that the addition would be predictably advantageous to minimize the makeup water requirements of the plant by treating process water for reuse in Lippmeier’s methods and systems.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 7-9 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection set forth above and necessitated by the instant amendments. The amendments to claims 1 and 14 are fully addressed by the citation of Resch and Medoff as set forth above.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653